Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-7 and 11-23 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to apparatus, system, and method for transmitting a preamble, wherein the method is to transmit a preamble to a base station in a random access channel (RACH) a plurality of times in the time domain, wherein the RACH is located in unlicensed spectrum, wherein bandwidth of the preamble comprises a 80 percent to 100 percent of a nominal channel bandwidth of the RACH, wherein the preamble is code division multiplexed with preambles of other wireless devices using a larger sub-carrier spacing than preambles transmitted in licensed spectrum, wherein the code division multiplexing is achieved by applying time domain orthogonal cover codes over the plurality of preamble repetitions in the time domain.
Prior arts were found for the independent claims as follows:
Chiou-Wei Tsai et al. (US 2018/0124626 A1)
Michael Einhaus et al. (US 2018/0255586 A1)
	Tsai discloses A method of data transmission in a random access procedure for a UE of a wireless communication system including a network comprises obtaining a 
resource allocated for data transmission and a resource allocated for preamble 

	Einhaus discloses a method for performing a random access procedure between a user equipment and a radio base station.  The UE is configured with at least one unlicensed cell having an unlicensed cell frequency, via which the UE performs the random access procedure bandwidth.  A minimum frequency bandwidth threshold is defined for transmissions via the unlicensed cell.
Applicant uniquely claimed the below distinct features in independent claims 1, 11 and 16 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	An apparatus, comprising: 
one or more processors, wherein the one or more processors are configured to cause a wireless device to: 
transmit a preamble to a base station in a random access channel (RACH) a plurality of times in the time domain, wherein the RACH is comprised in unlicensed spectrum, wherein bandwidth of the preamble comprises a 80 percent to 100 percent of a nominal channel bandwidth of the RACH, wherein the preamble is code division multiplexed with preambles of other wireless devices using a larger sub-carrier spacing than preambles transmitted in licensed spectrum, wherein the code division multiplexing is achieved by applying time domain orthogonal cover codes over the plurality of preamble repetitions in the time domain; 
receive a random access response; and 

 	Claim 11:
 	A wireless device, comprising: 
an antenna; 
a radio coupled to the antenna; and 
a processing element coupled to the radio; 
wherein the processing element is configured to cause the wireless device to: 
transmit a preamble to a base station in a random access channel (RACH) a plurality of times in the time domain, wherein the RACH is located in unlicensed spectrum, wherein bandwidth of the preamble comprises a 80 percent to 100 percent of a nominal channel bandwidth of the RACH, wherein the preamble is code division multiplexed with preambles of other wireless devices using a larger sub-carrier spacing than preambles transmitted in licensed spectrum, wherein the code division multiplexing is achieved by applying time domain orthogonal cover codes over the plurality of preamble repetitions in the time domain; 
receive a random access response; and 
establish a connection with the base station in response to receiving the random access response.
	Claim 16:
 	A method, comprising: 
by a user equipment device (UE): 
transmit a preamble to a base station in a random access channel (RACH) a plurality of times in the time domain, wherein the RACH is located in unlicensed spectrum, wherein bandwidth of the preamble comprises a 80 percent to 100 percent of a nominal channel bandwidth of the RACH, wherein the preamble is code division multiplexed with preambles of 
receiving a random access response; and 
establishing a connection with the base station in response to receiving the random access response.	

These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/WILL W LIN/Primary Examiner, Art Unit 2412